Citation Nr: 0737924	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  02-12 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound 
residuals of the left (minor) arm, currently evaluated as 70 
percent disabling.

2.  Entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(s) at the housebound rate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from August 1966 to July 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded by the Board in June 2006 for 
additional evidentiary development.  It is again before the 
Board for further appellate consideration.


FINDINGS OF FACT

1  The veteran's left upper extremity gunshot wound residuals 
are manifested by severe residuals; with limited motion; a 
frozen shoulder joint; and pain on movement, which is worse 
with repetitive motion.

2.  The veteran does not have any single disability rated as 
100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for gunshot 
wound residuals of the left (minor) arm, currently evaluated 
as 70 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a),5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.56, 
Diagnostic Codes (DCs) 5200, 5201, 5202, 5203, 5120, 5121, 
5122 (2007).

2.  The legal criteria for entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(s) at the housebound 
rate have not been met.  38 U.S.C.A. §§ 1114(s), 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.350(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In January 2001 and June 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration 
(SSA), and other pertinent agencies.  While the record does 
indicate that he has been in receipt of SSA benefits since 
1996, there is no suggestion that these remote records would 
be pertinent to his claim for an increased evaluation.  
Therefore, the Board finds no benefit to the veteran in 
remanding this case to obtain those records.  He was advised 
that it was his responsibility to send medical records 
substantiating entitlement to an increased evaluation, to 
include entitlement to housebound benefits, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a June 2002 SOC 
and January 2004, January 2005, and March 2007 SSOCs each 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
the veteran was provided with the provisions of the Dingess 
decision as part of the VCAA notice dated in June 2006.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings may be assigned where the 
symptomatology warrants different ratings for distinct time 
periods.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007). 

B.  Housebound Benefits

Pursuant to 38 U.S.C.A. § 1114(s), special monthly 
compensation (SMC) is payable where the veteran has a single 
service-connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently rated at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems; or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i) (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation, left arm

The veteran has contended that his left arm gunshot wound 
residuals are more disabling than the currently assigned 70 
percent disability evaluation would suggest.  Therefore, he 
believes that an increased evaluation should be assigned.  
The Board notes that the records indicate the veteran 
sustained both gunshot and grenade fragment wounds in 
Vietnam; both are rated the same under the Rating Schedule.  

The service medical records show that the veteran was injured 
in January 1968 by a grenade explosion, during which he 
sustained missile wounds to the left shoulder, arm, buttocks, 
and legs; he also suffered a comminuted fracture of the left 
humerus.  He underwent initial debridement at an Aid Station.  
He was then transferred to a Naval Hospital Ship, where 
further debridement of the wound was undertaken.  He had 
malunion and contracture of the left shoulder due to soft 
tissue injury and prolonged immobilization.  He had also 
sustained a fracture of the left clavicle and scapula.

The relevant evidence of record includes an MRI report of the 
left shoulder, which showed atrophy of the deltoid, 
supraspinatous, and pectoralis muscles.  There was some post-
traumatic osteoarthritis of the glenohumeral head with loss 
of joint space and cartilage erosion.  He also had deformity 
of the humeral head.

VA examined the veteran in September 1999.  He complained of 
left shoulder pain that radiated to the lower neck and upper 
back area.  The objective examination noted that there was 
muscle atrophy and bony thickening over the clavicle and 
humeral areas.  He was able to actively abduct to 30 degrees 
(passive was to 40 degrees). This motion caused pain.  
Forward levitation was actively done to 82 degrees and 
passively to 90 degrees, with pain.  Internal rotation was to 
30 degrees and external rotation was to 0 degrees, with pain.  
The assessment was severe residual loss of range of motion 
secondary to a gunshot wound to the left humerus and shoulder 
girdle area.  An X-ray revealed post traumatic deformity to 
the left shoulder.  An October 1999 VA treatment note 
indicated that he was receiving private acupuncture and 
craniosacral manipulation, as well as exercises, for the 
treatment of his pain.  An X-ray was similar to those 
obtained in the past, although it was noted that the 
glenohumeral degenerative joint disease (DJD) might have 
increased.  

In August 2003, the veteran was re-examined by VA.  No claims 
folder had been made available to the examiner.  The 
veteran's only concern at the time of this examination was 
his lower neck and lower thoracic area pain.  He still could 
not raise the left arm.  There was no change in range of 
motion with flare-ups of pain and he used no assistive 
devices.  On examination, there was moderate atrophy of the 
left deltoid muscle with 3/5 weakness; however, there was 
compensatory full strength of the surrounding cervical 
muscles.  He had tenderness over the bilateral supraspinatous 
and trapezius muscles and moderate tenderness and spasms over 
the left lower paraspinous muscles in the thoracic region.  
Repetitive motion caused an increase in pain but no change in 
range of motion.  Flexion was to 70 degrees; abduction was to 
30 degrees; external rotation was to 0 degrees; and internal 
rotation was to 35 degrees.

In January 2004, the veteran's acupuncturist noted his left 
shoulder was weak, tender, and had decreased range of motion.  
A private physician stated in March 2004 that he had had 
years of treatment; his shoulder had significantly improved, 
with much better range of motion. 

In July 2006, VA again examined the veteran.  An entrance 
wound scar was present on the left lateral humeral area and 
the exit wound was seen in the supraspinatous area of the 
left shoulder.  He had sustained extensive motor nerve damage 
and joint damage to the left shoulder.  It was also 
increasingly painful.  The pain interfered with his ability 
to sleep.  He said that he was able to do dishes and could 
drive an automobile with automatic transmission, although he 
could steer with the left arm.  While he could attend to 
activities of daily living, he was not able to do yard or 
house work.  The examiner commented that repetitive use and 
flare-ups did not cause additional limitation of motion, but 
did increase his complaints of pain.  Range of motion was as 
follows: abduction, 10 degrees (active) and 15 degrees 
(passive), that was stopped because of pain and tightness; 
forward flexion, 10 degrees (active) and 35 degrees 
(passive), that was stopped because of pain and tightness; 
internal rotation, 70 degrees, with no pain; and external 
rotation, 5 degrees, that was stopped because of pain and 
tightness.  Five repetitions of range of motion did not 
produce fatigue, weakness, or lack of endurance; however, 
there were complaints of escalating pain. 

The examiner noted that the veteran had virtually no function 
of the deltoid, rhomboid, teres major, teres minor, and the 
external rotor group of the left shoulder.  Biceps function 
was 80 percent of normal when compared to the right side, and 
the triceps function was 60 percent of normal when compared 
to the right side.  The left elbow, wrist, and hand had full 
and normal sensation and motor function.  His grip strength 
was normal.  He could oppose each finger with the pad of the 
finger and could flex the finger pads to the proximal flexion 
crease in the left palm.  Repetitive use caused escalating 
pain that made shoulder function essentially useless.  The 
examiner noted that he was severely disabled.  However, there 
was no additional fatigue, weakness, or lack of endurance 
caused by flare-ups.  Pain at night was the result of 
position and interfered with his sleep.  The residual 
disability of the rotators and abductors was severe; the 
posterior extensor and anterior flexors were noted to be 
moderately to severely impaired.  The diagnosis was frozen 
left shoulder with no glenohumeral motion and minimal 
scapular motion.  An August 2006 addendum to the examination 
indicated that his wounds effected Muscle Groups I and III.  
The examiner described his wounds as severe.

The veteran's left shoulder gunshot wound residuals are 
currently evaluated as 70 percent disabling pursuant to 
38 C.F.R. Part 4, DC 5202.  This provides for a 70 percent 
evaluation when there is impairment of the humerus manifested 
by loss of the head (flail shoulder) (minor extremity).  The 
Board has considered those diagnostic codes related to rating 
muscle group injuries.  In the instant case, Muscle Groups I 
and III were affected by the gunshot wound sustained in 
service.  However, DCs 5301 and 5303 provide only for a 30 
percent disability evaluation for severe residuals to these 
muscle groups.  Clearly, these rating codes would not provide 
for an increased disability evaluation and are therefore not 
advantageous to the veteran.  Further, rating the veteran's 
left shoulder disability pursuant to DC 5201 (limitation of 
motion of the minor shoulder) or DC 5203 (impairment of the 
clavicle or scapula) also would not provide an evaluation in 
excess of 70 percent.  The maximum evaluation warranted under 
the former code is 30 percent, and 20 percent under the 
latter code.  Therefore, these codes do not permit an 
evaluation in excess of 70 percent.  The only codes that 
would provide for an increased evaluation are DC 5121, which 
allows for an 80 percent evaluation when there is amputation 
of the arm above the insertion of the deltoid, or DC 5120, 
which allows a 90 percent evaluation for amputation of the 
arm with disarticulation.  The evidence of record does not 
indicate that his left shoulder disability has resulted in 
amputation.  Therefore, these diagnostic codes cannot be used 
to award an increased disability evaluation.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left shoulder disability are contemplated 
in the currently assigned 70 percent rating.  There is no 
indication that pain, due to disability of the left shoulder, 
has caused functional loss greater than that contemplated by 
the present 70 percent evaluation; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, amputation of the arm.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

In addition, in view of the Court's holding in Hart, supra, 
the Board has considered whether the veteran was entitled to 
a staged rating for his service-connected disability.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time since the filing of the veteran's 
claim for an increased rating, in April 1998, or during the 
year immediately preceding that date, has his shrapnel wound 
disability been more disabling than as currently rated under 
the present decision.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

While the veteran retired from employment in 1996, there is 
no indication that this retirement was due solely to the 
service-connected left shoulder gunshot wound residuals.  Nor 
is there any suggestion that his left shoulder disability has 
required frequent periods of hospitalization for its 
treatment.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

B.  SMC - Housebound

As noted above, housebound benefits are payable if a veteran 
has a single disability ratable at 100 percent and additional 
disabilities independently ratable at 60 percent or more; or 
if a veteran is substantially confined to his or her dwelling 
and its immediate premises due to disability.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).  

In the instant case, the veteran has a combined 100 percent 
disability evaluation; however, he does not have one single 
disability rated at 100 percent.  As a consequence, the 
veteran has not established that he is legally entitled to 
this benefit.  Therefore, this aspect of the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased evaluation for shrapnel wound 
residuals of the left (minor) arm, currently evaluated as 70 
percent disabling, is denied.

Entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(s) at the housebound rate is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


